DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Applicant’s arguments and/or remarks regarding currently amended independent claims 1 and 19, see applicant’s remarks filed on 04/05/2022, appears to be persuasive to overcome the rejection.
However, upon further review and search, main Claims 1 and 19, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 19.
Specifically, claims 1 and 19 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1 [i.e. “a recording apparatus comprising: a lower unit including a recording section configured to perform recording on a medium; an upper unit disposed above the lower unit; a medium receiving section that receives the medium recorded by the recording section, the medium receiving section being an upper surface of the lower unit that is positioned below the upper unit; and a medium discharge section that reverses the medium recorded by the recording section and discharges the medium to the medium receiving section, wherein the medium receiving section includes a stopper which contacts a leading edge of the medium on the medium receiving section, the upper unit is shorter than the lower unit in an apparatus front-rear direction, and at least part of the stopper does not overlap with the upper unit in the apparatus front-rear direction of the recording apparatus when the recording apparatus is seen form a side of the recording apparatus”.
Further, main Claim 19, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claim 19 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 19. Claims 2-18, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677